Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 12, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160034(71)(73)(76)(77)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                    SC: 160034                        Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                 COA: 345268
                                                                    Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

        On order of the Chief Justice, the separate motions of Marty B. Miller, Charles L.
  Smiles, and Joseph Richmond to file briefs amicus curiae and to waive fees are
  GRANTED. The amicus briefs submitted by those individuals are accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 12, 2020

                                                                              Clerk